OPINION by
President Judge Crumlish, Jr.,
John Ofcansky appeals a Workmen’s Compensation Appeal Board order reversing a referee’s decision and denying benefits. We affirm.
A co-employee of Ofcansky, a minor,1 agreed to drive him home if they left work at the same time. One night, because the ride was unavailable, they walked home and Ofcansky was struck by an automobile causing the injuries for which he seeks compensation.
The referee granted benefits, finding that Ofcan-sky’s employment contract provided for this kind of transportation. The Board reversed, concluding that there was not substantial evidence in the record to support such a finding.
Whére the party with the burden of proof prevailed before the referee, our scope of review and that of the Board, when it takes no additional evidence, is limited to determining whether or not the referee’s findings are supported by sufficient evidence. Vavro v. Workmen’s Compensation Appeal Board, 63 Pa. Commonwealth Ct. 462, 439 A.2d 841 (1981).
We hold that the referee’s finding that Ofcansky’s employment contract included transportation to his home is unsupported by substantial evidence.
*251The Board concluded, and we agree, that Ofcan-sky should be denied benefits because he was injured while off the employer’s premises and was not acting in furtherance of his employer’s business and the alleged transportation was not provided in his employment contract. Davis v. Workmen's Compensation Appeal Board, 41 Pa. Commonwealth Ct. 262, 398 A.2d 1105 (1979).
Affirmed.
Order
The order of the “Workmen’s Compensation Appeal Board, No. 77368 dated March 12,1981, is hereby affirmed.

 Ofcansky was fifteen years old wlien he'was employed by the Lincoln Hills Country Club.